Title: From Thomas Jefferson to Thomas Mann Randolph, 15 July 1803
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to TMR.
            Washington July 15. 03.
          
          The arrival of the treaty of cession of Louisiana last night, and the short day given for ratification (Oct. 30.) will oblige me to call Congress about the middle of that month; & consequently to return here earlier than I had calculated; I shall therefore go home earlier. I think I shall be with you on Friday or Saturday next. my affectionate love to all of you.—the price of Louisiana 11,250,000. D. and from 2. to 4. millions more to be paid to our merchants.
        